EXHIBIT 10.1

AGREEMENT OF PURCHASE AND SALE

      THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is entered into as
of November 21, 2000 (the “Effective Date”), by and among REGAN HOLDING CORP., a
California corporation (“Seller”), and BASIN STREET PROPERTIES, a California
corporation (“Buyer”).

      THIS AGREEMENT IS ENTERED INTO on the basis of the following facts,
intentions and understandings of the parties:

      A. Seller is the owner of the land (the “Land”) and the improvements
located thereon (the “Improvements”), commonly known as 1179 N. McDowell Blvd.
in the City of Petaluma, County of Sonoma, State of California. The Land is more
particularly described in Exhibit A, attached hereto. The Land and the
Improvements are hereinafter collectively referred to as the “Real Property.”

      B. The Real Property is subject to those leases (collectively, the
“Leases”) listed on Exhibit B, attached hereto.

      C. Seller desires to sell the Property (as hereinafter defined) to Buyer,
and Buyer desires to purchase the Property from Seller, in accordance with the
terms of this Agreement.

      NOW THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Seller and Buyer hereby agree as follows:

      1. Purchase and Sale of Property. Seller shall sell to Buyer, and Buyer
shall purchase from Seller, on the terms, covenants and conditions set forth in
this Agreement, the following described property (collectively, the “Property”):

            1.1. Real Property. The Real Property, together with all minerals,
oil, gas and other hydrocarbon substances thereon and all easements, access
rights, air, water and riparian rights, development rights, solar rights and all
tenements, privileges and appurtenances pertaining thereto;

            1.2. Personal Property. All fixtures attached to the Property,
equipment, machinery, building materials, furniture, furnishings and other
personal property located on, attached to, or used in connection with the
operation and maintenance of the Real Property that are owned by Seller
(collectively, the “Personal Property”). The Personal Property shall not include
any fixtures, equipment, machinery, building materials, furniture, furnishings
and other personal property owned by any tenants (the “Tenants”) under the
Leases;

            1.3. Intangible Property. Seller’s interest in any and all
intangible personal property arising out of or in connection with the ownership
or operation of the Real Property, including (i) the right to use the current
names of the Real Property, (ii) all licenses, permits,

- 1 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



certificates of occupancy and franchises issued to Seller by federal, state or
local municipal authorities relating to the use, maintenance, occupancy or
operation of the Real Property, (iii) all warranties given by third parties with
respect to the Real Property, and (iv) all service, equipment, maintenance,
construction and employment agreements (collectively, the “Service Contracts”)
entered into by Seller with respect to the Real Property and listed on
Exhibit C, attached hereto, which Buyer elects to have assigned to it pursuant
to the provisions of this Agreement (collectively, the “Intangible Property”);
and

            1.4. Leases. The Leases, together with all security and damage
deposits held by Seller in accordance with the terms of the Leases and all
guaranties of the Tenants’ obligations under the Leases.

      2. Purchase Price. Buyer shall pay to Seller the purchase price (the
“Purchase Price”) in the amount of Eight Million Four Hundred Thousand Dollars
($8,400,000) for the Property. The Purchase Price shall be paid in the manner
described in Section 4.

      3. Deposit. Within two (2) business days after the execution of this
Agreement, Buyer and Seller shall open an escrow account (the “Escrow”) with Old
Republic Title Company (“Escrow Holder”), and Buyer shall deposit with Escrow
Holder by cashier’s check or immediately available federal wire transfer cash in
the amount of Fifty Thousand Dollars ($50,000) (the “Deposit”). Escrow Holder
shall place the Deposit in an interest-bearing account at an institution
acceptable to Buyer, to be held as a deposit on account of the Purchase Price.
(The Deposit and all interest earned thereon shall hereinafter collectively be
referred to as the “Earnest Money Deposit.”) Upon Close of Escrow, the Earnest
Money Deposit shall be applied against the Purchase Price.

      4. Payment of Purchase Price. On or before Close of Escrow, Buyer shall
deposit with Escrow Holder by immediately available federal wire transfer or
cashier’s check an additional amount equal to the difference between the
Purchase Price and the Earnest Money Deposit, plus or minus the closing
adjustments and prorations described in Section 11.7.

      5. Remedies; Liquidated Damages.

            5.1. Remedies. If the transfer of the Property from Seller to Buyer
does not close as a result of a default by Seller under this Agreement, Buyer
shall be entitled to pursue any and all remedies available at law to Buyer,
including an action for specific performance.

            5.2. LIQUIDATED DAMAGES. IF THE TRANSFER OF THE PROPERTY FROM SELLER
TO BUYER IS NOT CONSUMMATED DUE TO A DEFAULT BY BUYER UNDER THIS AGREEMENT,
SELLER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT IN WRITING IMMEDIATELY
AND WITHOUT FURTHER OBLIGATION TO BUYER. SELLER SHALL BE ENTITLED TO RETAIN ANY
PORTION OF THE EARNEST MONEY DEPOSIT THEN HELD BY ESCROW HOLDER AS LIQUIDATED
DAMAGES AND AS SELLER’S SOLE REMEDY. THE PARTIES AGREE THAT SELLER’S ACTUAL
DAMAGES AS A RESULT OF BUYER’S DEFAULT UNDER THIS AGREEMENT WOULD BE DIFFICULT
OR IMPOSSIBLE TO DETERMINE, AND THE

- 2 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



EARNEST MONEY DEPOSIT IS THE BEST ESTIMATE OF THE AMOUNT OF DAMAGES SELLER WOULD
SUFFER AS A RESULT OF SUCH DEFAULT. SELLER HEREBY WAIVES THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 3389. THE PARTIES WITNESS THEIR AGREEMENT TO THIS
LIQUIDATED DAMAGES PROVISION BY INITIALING THIS SECTION:

Seller: (/s/ HLS)             Buyer: (/s/ MTW)

      6. Due Diligence.

            6.1. Seller’s Studies. Seller either has or will provide to Buyer
within two (2) business days after the Effective Date copies of the documents
and materials (the “Due Diligence Documents”) described in Exhibit D, attached
hereto and a list of the Due Diligence Documents. In addition, Seller shall make
available at Seller’s office for Buyer’s review all studies, reports, maps,
surveys, correspondence with Tenants and other documents relating to the
Property, the Leases and the Tenants in Seller’s possession or control (together
with the Due Diligence Documents hereinafter referred to as the “Due Diligence
Materials”).

            6.2. Survey. During the Due Diligence Period, Buyer, at Buyer’s sole
cost and expense, shall the right to have an ALTA survey (the “Survey”) prepared
of the Real Property.

            6.3. Right of Entry. During the period (the “Contract Period”)
commencing on the Effective Date and ending on the earlier of Close of Escrow or
termination of this Agreement, Buyer and Buyer’s representatives, agents,
consultants and contractors shall have the right to enter the Real Property to
conduct investigations of the Property and the physical and economic conditions
thereof, including the conduct of such engineering, economic feasibility and
soil tests as Buyer may desire (each, a “Buyer Inspection”), pursuant to the
following terms and conditions:

                  6.3.1. Buyer’s Expense. Each Buyer Inspection shall be at
Buyer’s sole cost and expense.

                  6.3.2. No Interference. Any entry by Buyer or its
representatives, agents, consultants or contractors shall not interfere with
Seller’s or any Tenant’s use of the Real Property.

                  6.3.3. Restoration. Buyer, at Buyer’s sole cost and expense,
shall restore the Real Property to its condition existing immediately prior to
Buyer’s Inspections if, for any reason, the Property is not transferred by
Seller to Buyer. The restoration obligation contained in this Section 6.3.3
shall survive the termination of this Agreement.

                  6.3.4. Indemnity. Buyer shall indemnify, defend and hold
harmless Seller for, from and against any and all claims, damages, costs,
liabilities and losses (including mechanics’ liens) and expenses (including,
without limitation, reasonable attorneys’ fees) arising out of any entry by
Buyer or its agents, representatives, consultants or contractors on the Real
Property. The indemnity obligations contained in this Section 6.3.4 shall
survive Close of Escrow or any termination of this Agreement.

- 3 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



            6.4. Designation of Representatives. Seller and Buyer each shall
designate one (1) representative to act for them in scheduling and arranging
visits to and inspections of the Real Property and in coordinating the delivery
of and/or access to the Due Diligence Materials pursuant to Section 6.1 above.
Buyer’s Representative and Seller’s Representative are identified in the Summary
of Certain Terms. Each party shall have the right to change its respective
representative by notice to the other party given in accordance with Section
15.7.

            6.5. Disapproval of Seller’s Studies or Buyer’s Inspections.

                  6.5.1. Termination Notice. Buyer shall have the right, at any
time during the period (the “Due Diligence Period”) commencing on the Effective
Date and ending at 6:00 p.m. Pacific Standard Time on the thirtieth (30th) day
after date on which Seller has delivered to Buyer all of the Due Diligence
Documents to disapprove of the results of Buyer’s review of the Due Diligence
Materials, Buyer’s Inspections of the Real Property or any aspect of this
transaction, by notifying Seller in writing (a “Termination Notice”). If Buyer
fails to provide Seller with a Termination Notice prior to the expiration of the
Due Diligence Period, then Buyer shall be deemed to have approved the results of
Buyer’s review of the Due Diligence Materials and Buyer’s Inspections.

                  6.5.2. Result of Termination Notice. If Buyer delivers a
Termination Notice to Seller during the Due Diligence Period, then (i) this
Agreement, and all of the obligations, rights and liabilities of Buyer and
Seller to each other hereunder, shall terminate, and (ii) Seller shall
immediately direct Escrow Holder to return the Earnest Money Deposit to Buyer.

            6.6. Title Review. Buyer shall notify Seller in writing (the “Title
Objection Notice”) prior to the expiration of the Due Diligence Period if Buyer
objects to the condition of title as shown on a title report (the “Title
Report”) for the Real Property issued by Old Republic Title Insurance Company
(“Title Company”) or any items shown on the Survey. Buyer shall be deemed to
have approved the condition of title as shown on the Title Report and the Survey
if Buyer fails to deliver to Seller the Title Objection Notice prior to the
expiration of the Due Diligence Period. If Buyer timely delivers to Seller the
Title Objection Notice, Seller shall notify Buyer in writing within three (3)
business days after Seller’s receipt of the Title Objection Notice of Seller’s
election to either (i) cure or satisfy all or some of the objection(s) (the
“Objections”) set forth in the Title Objection Notice and/or (ii) not to cure or
satisfy any of the Objections. Seller shall have until Close of Escrow to cure
or satisfy any Objections that Seller elects to cure or satisfy and Seller’s
failure to do so by Close of Escrow shall constitute a default by Seller under
this Agreement. If Seller fails to notify Buyer in writing of its election
within the three (3) business day period referenced above, Seller shall be
deemed to have elected not to cure or satisfy all of the Objections. If Seller
notifies Buyer in writing of its election not to cure or satisfy any of the
Objections or is deemed to have elected not to cure or satisfy any of the
Objections, then Buyer shall either: (A) waive the Objections and proceed with
Close of Escrow pursuant to all of the terms of this Agreement, or (B) terminate
this Agreement by written notice to Seller. Buyer shall notify Seller in writing
of its election either to terminate this Agreement or waive the Objections
pursuant to the foregoing sentence within three (3) business days after Buyer’s
receipt of Seller’s response to the Title Objection Notice. If Buyer fails to
notify Seller in writing of its election to either terminate this Agreement or
waive the Objections within the

- 4 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



time period provided above, Buyer shall be deemed to have terminated this
Agreement. If Buyer terminates this Agreement pursuant to this Section, Seller
shall immediately direct Escrow Holder to return the Earnest Money Deposit to
Buyer.

            6.7. Modification of Title Report. In the event that Title Company
issues any modification or supplement to the Title Report between the end of the
Due Diligence Period and Close of Escrow that is not the result of activities of
Buyer or any of Buyer’s agents, representatives, consultants or contractors,
and, if, in Buyer’s reasonable judgment, the change materially and adversely
affects the Real Property or Buyer’s projected use thereof, Buyer shall have
three (3) business days after receipt of the modification or supplement to the
Title Report in which to object thereto by written notice to Seller. If Buyer
objects to such a change, Seller shall have three (3) days after the date Seller
receives Buyer’s objection notice (and, if necessary, Close of Escrow shall be
extended by the number of days necessary to give Seller this full three (3) day
period) in which to notify Buyer in writing of its election either to satisfy or
cure Buyer’s objection or not to satisfy or cure Buyer’s objection. Seller shall
have until Close of Escrow to cure or satisfy any objections that Seller elects
to cure or satisfy and Seller’s failure to do so by Close of Escrow shall
constitute a default by Seller under this Agreement. Seller shall be deemed to
have elected not to cure or satisfy all of Buyer’s objections if Seller fails to
notify Buyer in writing of its election within the three (3) day period
referenced above. If Seller notifies Buyer in writing of its election not to
satisfy the objection or Seller is deemed to have elected not to cure or satisfy
Buyer’s objection, then Buyer shall either: (A) waive the objection and proceed
with Close of Escrow pursuant to all of the terms of this Agreement, or
(B) terminate this Agreement. Buyer shall notify Seller in writing of its
election either to terminate this Agreement or waive its objection within three
(3) business days after the earlier of Buyer’s receipt of Seller’s written
notice election not to cure Buyer’s objection or the expiration of the three
(3) day period within which Seller was required to notify Buyer of its election.
If Buyer terminates this Agreement pursuant to this Section, (i) this Agreement,
and all of the obligations, rights and liabilities of Buyer and Seller to each
other hereunder shall terminate; and (ii) Seller shall immediately direct Escrow
Holder to return the Earnest Money Deposit to Buyer.

            6.8. Service Contracts. Buyer shall notify Seller in writing prior
to the end of the Due Diligence Period as to which (if any) Service Contracts
Buyer shall assume at Close of Escrow. Seller shall terminate all other Service
Contracts by Close of Escrow.

      7. Operation of Property. Seller hereby covenants with Buyer that during
the Contract Period:

                  7.1.1. Leases, Contracts. Seller shall not enter into, amend
or terminate any lease, service contract or any other agreement or contract
affecting or relating to the Real Property that will survive Close of Escrow
(including any Lease or Service Contract) without the prior written consent of
Buyer, which consent shall not be unreasonably withheld;

                  7.1.2. Insurance. All insurance coverage carried by Seller
with respect to the Real Property and in effect as of the Effective Date shall
remain continuously in full force and effect;

- 5 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



                  7.1.3. Maintenance. Seller shall continue to maintain the Real
Property in substantially the same manner in which Seller is maintaining the
Real Property as of the Effective Date;

                  7.1.4. Personal Property. Seller shall not remove any Personal
Property from the Real Property unless it is replaced with a comparable item of
equal quality and quantity as existed at the time of such removal and shall
maintain the Personal Property in good condition and repair.

                  7.1.5. Liens. Seller shall not transfer any of the Property or
create or, except as existing on the date hereof, permit or suffer to exist on
any of the Property any easements, liens, deeds of trust, mortgages, security
interests, encumbrances or other interests that would affect the Property or any
part thereof or Seller’s ability to comply with the terms of this Agreement;

                  7.1.6. Performance under Leases. Seller shall fully perform
the obligations of the lessor under the Leases and promptly notify Buyer of all
defaults by Tenants; and

      8. Grant Deed. Seller shall convey to Buyer all of its interest in the
Real Property by a grant deed (the “Deed”) in the form of Exhibit E, attached
hereto.

      9. Estoppel Certificates. Seller shall prepare an estoppel certificate
(each, an “Estoppel Certificate”) substantially in the form of Exhibit F,
attached hereto, for each of the Tenants and deliver the Estoppel Certificates
to the Tenants within five (5) business days after the Effective Date. Seller
shall use commercially reasonable efforts to secure the executed Estoppel
Certificates from the Tenants and deliver the Estoppel Certificates to Buyer not
less than five (5) days prior to Close of Escrow.

      10. Conditions Precedent. In addition to the documents and funds which
must be placed into Escrow prior to Close of Escrow as stated in Section 11 of
this Agreement, the following are conditions precedent to Close of Escrow:

            10.1. Seller. The following are conditions precedent to Seller’s
obligation to proceed with Close of Escrow:

                  10.1.1. No Proceedings. No suit, action or other proceeding
(instituted by any party other than Seller) shall be pending which seeks, nor
shall there exist any judgment the effect of which is, to restrain the purchase
and sale of the Property;

                  10.1.2. Buyer’s Representations True and Correct. Buyer’s
representations and warranties set forth herein shall be true and correct in all
material respects on Close of Escrow;

                  10.1.3. Performance of Covenants. Buyer shall have performed
all of Buyer’s covenants and agreements contained in this Agreement that are
required to be performed by Buyer prior to or on Close of Escrow; and

- 6 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



                 10.1.4. Authority. Buyer shall have provided to Seller and
Title Company prior to Close of Escrow evidence of authority for Buyer to enter
into this Agreement and purchase the Property from Seller.

      10.2. Buyer. The following are conditions precedent to the Buyer’s
obligation to proceed with Close of Escrow:

                  10.2.1. Satisfaction With Due Diligence. Buyer’s inspection
and approval during the Due Diligence Period of the Due Diligence Materials, the
Leases, the Service Contracts, the Survey and all other physical, environmental,
legal and any other matters relating to the Property that Buyer may elect to
investigate.

                  10.2.2. Title. Buyer’s inspection and approval of all title
and survey matters relating to the Property within the time periods provided in
Sections 6.6 and 6.7.

                  10.2.3. Owner’s Title Policy. Buyer’s receipt prior to Close
of Escrow of an irrevocable written commitment of Title Company to issue, upon
the payment of its regularly scheduled premium, an ALTA Owner’s Policy (1992
Form) of title insurance, with extended coverage (the “Owner’s Title Policy”)
dated as of the date and time of the recordation of the Deed, in the amount of
the Purchase Price, insuring Buyer that fee simple title to the Real Property is
vested in Buyer, subject only to (i) a lien for real property taxes and
assessments not then delinquent; (ii) matters of title respecting the Real
Property approved or deemed approved by Buyer during the Due Diligence Period;
and (iii) matters affecting the condition of title to the Real Property created
by or with the written consent of Buyer or its agents, representatives,
consultants or contractors.

                  10.2.4. Estoppel Certificates. Buyer’s receipt not later than
five (5) days prior to Close of Escrow and approval of Estoppel Certificates
executed by each of the Tenants in the form of Exhibit F.

                  10.2.5. No Proceedings. As of Close of Escrow, no suit, action
or other proceeding (instituted by any party other than Buyer) shall be pending
which seeks, nor shall there exist any judgment the effect of which is, to
restrain the purchase and sale of the Property;

                  10.2.6. Seller’s Representations True and Correct. As of Close
of Escrow, Seller’s representations and warranties set forth in this Agreement
shall be true and correct in all material respects; and

                  10.2.7. Performance and Covenants. Seller shall have performed
all of the covenants and agreements herein that Seller is required to perform on
or before Close of Escrow.

                  10.2.8. Authority. Seller shall have provided to Buyer and
Title Company at Close of Escrow with evidence of authority to enter into this
Agreement and transfer the Property to Buyer.

      10.3. Failure of Buyer’s Conditions Precedent. If any of Buyer’s
conditions precedent described in Section 10.2 have not been satisfied or waived
by the time provided

- 7 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



therein, then this Agreement shall terminate. Upon termination of this Agreement
pursuant to the foregoing sentence, Seller shall direct the Escrow Holder to
return the Earnest Money Deposit to Buyer. If Close of Escrow fails to occur due
to a default under this Agreement by either Seller or Buyer, the parties’
respective remedies shall be as described in Section 5 hereof.

      11. Escrow.

            11.1. Time. Close of Escrow shall occur when all documents and funds
specified in this Section 11 have been deposited into Escrow. The failure of
Seller or Buyer to be in a position by the Scheduled Closing Date to fulfill
their respective obligations with respect to Close of Escrow and thus enable
Title Company to cause Close of Escrow to occur on the Scheduled Closing Date
shall constitute a default by the party so failing.

            11.2. Documents. On or before the business day immediately preceding
the Scheduled Closing Date, the parties shall deposit into Escrow the funds and
documents described below.

- 8 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



                  11.2.1. Seller. Seller shall deposit the following:

                        a. Deed. A duly executed and acknowledged Deed,
conveying to Buyer all of its interest in the Real Property;

                        b. Bill of Sale and Assignment. Two (2) duly executed
counterparts of a Bill of Sale and Assignment (the “Assignment”) in the form of
Exhibit G, attached hereto, transferring to Buyer all of Seller’s interest in
the Leases, Personal Property and Intangible Property;

                        c. Notices to Tenants. Duplicate originals of letters to
the Tenants (the “Notices to Tenants”) in the form of Exhibit H, attached
hereto;

                        d. Non-Foreign Person Certificate. A duly executed
non-foreign person certificate (the “Non-Foreign Person Certificate”) under
Section 1445 of the Internal Revenue Code in the form of Exhibit I, attached
hereto;

                        e. Form 597-W. A duly executed Withholding Exemption
Certificate for Real Estate Sales (Form 597-W) (the “Form 597-W”);

                        f. Seller’s Date Down Certificates. A Seller’s Date Down
Certificate (“Seller’s Date Down Certificate”) in the form of Exhibit J,
attached hereto; and

                        g. Additional Documents. Such additional documents and
funds, including without limitation, escrow instructions consistent with the
terms and conditions of this Agreement, as may be reasonably required of Seller
to close the transaction in accordance with this Agreement.

                  11.2.2. Buyer. Buyer shall deposit the following:

                        a. Purchase Price. The Purchase Price, plus or minus the
closing adjustments and prorations due hereunder;

                        b. Assignment. Two (2) duly executed original
counterparts of the Assignment;

                        c. Notices to Tenants. Duplicate originals of the
Notices to Tenants;

                        d. Buyer’s Date Down Certificate. A duly executed
Buyer’s Date Down Certificate in the form of Exhibit K, attached hereto; and

                        e. Additional Documents. Such additional documents and
funds, including without limitation, escrow instructions consistent with the
terms and conditions of this Agreement, as may be reasonably required of Buyer
to close the transaction in accordance with this Agreement.

- 9 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



      11.3. Procedure. Escrow Holder shall close the Escrow as follows:

                  11.3.1. Record Deed. Record the Deed in the Official Records
of Sonoma County, California and deliver conformed copies thereof to Buyer and
Seller;

                  11.3.2. Purchase Price. Deliver to Seller by wire transfer to
the account designated by Seller in writing, the Purchase Price, minus
prorations and closing costs;

                  11.3.3. Notices to Tenants. Deliver the Notices to Tenants to
the Tenants listed thereon as addressee;

                  11.3.4. Additional Deliveries to Seller. Deliver to Seller
(i) one (1) fully executed original of the Assignment and Buyer’s Date Down
Certificate and (ii) a copy of the fully executed Notices to Tenants; and

                  11.3.5. Additional Deliveries to Buyer. Deliver to Buyer
(i) one (1) fully executed original of the Non-Foreign Certificate, Assignment,
Form 597-W, and Seller’s Date Down Certificate, (ii) a copy of the fully
executed Notices to Tenants, and (iii) the Owner’s Title Policy.

      11.4. Possession. Seller shall deliver possession of the Property to Buyer
at Close of Escrow free and clear of all tenants and occupants, except for the
Tenants under the Leases.

      11.5. Deliveries Outside Escrow. Upon Close of Escrow, Seller shall
deliver (or shall have previously delivered) to Buyer, the following items:

                  11.5.1. Keys; Security Systems. Keys to all buildings located
on the Real Property and access codes to any security systems comprising part of
the Property;

                  11.5.2. Leases. Originals or, to the extent the originals are
not available, copies of the Leases;

                  11.5.3. Approvals. Originals or, to the extent originals are
not available, copies of all governmental licenses, permits and approvals
relating to the occupancy or use of the Real Property;

                  11.5.4. Project Agreements and Project Documents. Originals,
or to the extent originals are not available, copies of all construction
drawings and specifications (including, without limitation, structural,
electrical, HVAC, mechanical and plumbing plans and specifications) and any
addenda thereto, and all other blueprints, architectural documents, operating
manuals and similar documents, landscaping plans, development plans and shop
drawings relating to the Improvements.

                  11.5.5. Warranties. Originals or, to the extent originals are
not available, copies of all existing warranties given by third parties with
respect to the Real Property.

- 10 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



      11.6. Escrow Instructions. This Agreement shall serve as escrow
instructions and an executed copy of this Agreement shall be deposited by Seller
and Buyer with Escrow Holder following the execution and delivery hereof. The
parties agree to execute for the benefit of Escrow Holder such additional escrow
instructions as required, provided that the additional escrow instructions do
not change the terms of this Agreement but merely offer protection to Escrow
Holder. Seller and Buyer hereby designate Escrow Holder as the “Reporting
Person” for the transaction pursuant to Section 6045(e) of the Internal Revenue
Code.

      11.7. Closing Costs and Prorations.

               11.7.1. Closing Costs

                        a. Buyer’s Share of Closing Costs. Buyer shall pay the
following portions of the closing costs (the “Closing Costs”) in connection with
transfer of the Property: (A) the title insurance premiums for the Owner’s Title
Policy and any endorsements requested by Buyer; (B) the Escrow fees; and (C) all
recording fees incurred in connection with the Deed.

                        b. Seller’s Share of Closing Costs. Seller shall pay the
following portions of the Closing Costs: (A) all City and County documentary
transfer taxes; and (B) all recording fees not the responsibility of Buyer
pursuant to Section 11.7.1.a above.

                        c. No Close of Escrow. If Close of Escrow does not occur
because of a failure of either Seller or Buyer to comply with its obligations
under this Agreement, the costs incurred in connection with the Escrow,
including the cost of the Title Report and any cancellation fees or other costs
of Title Company, shall be paid by the defaulting party. If Close of Escrow does
not occur because of any other reason, including any termination of this
Agreement by Buyer pursuant to Sections 6.5, 6.6 or 6.7, such costs shall be
paid equally by Buyer and Seller.

               11.7.2. Lease Rentals

                        a. Prorations. All accrued rent (including all accrued
operating expenses and tax escalations and recoveries), charges and revenues of
any kind under the Leases shall be prorated as of 11:59 p.m. Pacific Standard
Time on the day immediately prior to Close of Escrow (the “Proration Date”)
based on the actual number of days in the month in which Close of Escrow occurs.
Buyer shall receive a credit at Closing for all rents applicable to the period
from and after Closing that are due and payable in the month which Closing
occurs, whether or not the rents are actually collected by Seller. If, after
Close of Escrow, either Buyer or Seller receives any revenue to which it is not
entitled under the terms of this Agreement, the party receiving the revenue
shall promptly forward such amount to the other party.

                        b. Order of Application. Any delinquent rents collected
by Buyer after the Closing shall be applied first to current rent then due, then
to any delinquency accruing subsequent to Closing and current post-Closing
rental obligations and any balance

- 11 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



thereof that is attributable to delinquencies accruing prior to Closing shall be
thereafter promptly paid to Seller.

                  11.7.3. Re-Proration. After the Closing Date, when periodic
tenant reconciliations are performed, Buyer and Seller shall promptly re-prorate
the rent, charges and revenues under the Leases if (i) Buyer receives from a
Tenant rent allocable to the period prior to and including the Proration Date
(e.g., a Tenant’s share of operating expenses allocable to the period prior to
and including the Proration Date exceeds the amount of operating expenses paid
by that Tenant to Seller for that period and, as a result, the Tenant pays to
Buyer additional rent under the terms of its Lease), or (ii) at any time after
the Proration Date, a Tenant is entitled to be reimbursed (or receive a credit
against future rent) for rent paid by the Tenant to Seller allocable to the
period prior to and including the Proration Date (e.g., a Tenant’s share of
operating expenses allocable to the period prior to and including the Proration
Date is less than the amount of operating expenses paid by the Tenant to Seller
during that period). Any amounts due from one party to the other as a result of
the re-proration shall be paid in cash at the time of the re-proration.

                  11.7.4. Leasing Costs. All leasing commissions and tenant
improvement costs (collectively, “Leasing Costs”) due or payable in connection
with any Lease shall be paid in full by Seller at or prior to Close of Escrow.
Buyer shall be responsible for all Leasing Costs which shall become due after
Close of Escrow in connection with any other leases entered into by Buyer.

                  11.7.5. Security Deposits. Buyer shall receive a credit
against the Purchase Price equal to all Tenant security deposits or any other
Tenant deposits currently held by Seller in connection with the Leases.

                  11.7.6. Real Estate Taxes. All real and personal property
taxes attributable to the Real Property (to the extent they are not the
obligation of the Tenants) shall be prorated as of 11:59 p.m. Pacific Standard
Time on the Proration Date based on a 365-day year and the assessed value of the
Property in effect on the Proration Date. Seller shall pay or credit Buyer for
all such taxes attributable to periods through and including the Proration Date.
If at any time after the Proration Date additional or supplemental taxes (which
are not the obligation of the Tenants) are assessed against the Real Property by
reason of any event occurring prior to or on the Proration Date, or there is any
rebate of such taxes (with Seller being responsible for the supplemental or
additional taxes attributable to the period prior to and including the Proration
Date and Buyer being responsible for the supplemental or additional taxes
attributable to the period after the Proration Date), Buyer and Seller shall
promptly re-prorate such taxes, and any amounts due from one party to the other
shall be paid in cash at that time. All real and personal property taxes,
installments of bonds, special taxes and assessments, and supplemental or
additional taxes which are the obligations of the Tenants shall be considered to
be rent for purposes of prorating such taxes and shall be prorated among Buyer
and Seller pursuant to Section 11.7.2.

                  11.7.7. Utilities. Buyer shall arrange with all utility
services and companies serving the Real Property to have accounts started in the
name of Buyer or its

- 12 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



property manager beginning as of the Closing Date. Seller shall assign to Buyer
any deposits Seller has with any utility services or companies. Buyer and Seller
shall cooperate to have the utility services and companies make utility readings
as of the Proration Date. If readings cannot be made, utility charges shall be
prorated as of 11:59 p.m. Pacific Standard Time on the Proration Date based on
estimates from the latest bills available; provided, in any event, Seller shall
pay, through and including the Proration Date, all utility charges attributable
to the Real Property that are not payable directly by Tenants. All utility
charges attributable to the Real Property that are payable directly by Tenants
shall be considered to be rent for purposes of prorating such utility charges
and shall be prorated among Buyer and Seller pursuant to Section 11.7.2).

                  11.7.8. Insurance. Seller shall not assign to Buyer any
insurance policies in connection with the Property.

                  11.7.9. Calculations for Closing. Seller and Buyer shall
provide Escrow Holder with a preliminary calculation of prorations no later than
three (3) days prior to the Proration Date and a final calculation no later than
one (1) day prior to the Proration Date. The final calculation shall be executed
by each party and may be relied upon by Escrow Holder in completing the closing
adjustments and prorations. In the event incomplete information is available, or
estimates have been utilized to calculate prorations as of the Proration Date,
any prorations relating thereto shall be further adjusted and completed outside
of Escrow within sixty (60) days after the Proration Date or as soon as possible
after complete information becomes available to Buyer and Seller. Any
adjustments to initial estimated prorations that are required upon review of
such complete information shall be made by Buyer and Seller, with due diligence
and cooperation, by prompt cash payment to the party entitled to a credit as a
result of such adjustments. Any errors or adjustments in calculations of the
foregoing adjustments shall be corrected or adjusted as soon as practicable
after Close of Escrow.

                  11.7.10. Additional Costs. Buyer and Seller each shall pay
their own legal, lending and other fees and expenses incurred in connection with
the negotiation, documentation and closing of the contemplated transactions.

      11.8. Failure to Furnish Non-Foreign Person Certificate. If Seller shall
fail to deposit into Escrow the Non-Foreign Person Certificate as required by
this Agreement, Buyer may at its option either (i) delay Close of Escrow until
such time as Seller has complied with the conditions set forth herein, and such
adjournment shall not place Buyer in default of its obligations hereunder, or
(ii) withhold from the Purchase Price and remit to the Internal Revenue Service,
a sum equal to ten percent (10%) of the gross selling price of the Property or
such other sum as shall be required in accordance with the withholding
obligations imposed upon Buyer pursuant to Section 1445 of the Code. Such
withholding shall not place Buyer in default under this Agreement, and Seller
shall not be entitled to claim that such withholding shall excuse Seller’s
performance under this Agreement.

      11.9. California Form 597. If Seller’s permanent place of business is not
located in California or Seller is not a resident of California, then (i) Seller
shall deliver to Escrow Holder a completed and executed California Form 597,
certifying, among other things, that

- 13 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Seller’s permanent place of business is not located in California or Seller is
not a resident of California, and (ii) Escrow Holder shall be entitled to
withhold from Seller an amount equal to three and one-third percent (3-1/3%) of
the Purchase Price, and pay such withheld amounts to the Franchise Tax Board of
California within twenty (20) days following Close of Escrow.

      12. Brokerage Commission. Upon Close of Escrow, a real estate sales
commission (the “Commission”) shall be paid by Seller to Sabella & Lipman
(“Seller’s Broker”) pursuant to a separate agreement entered into between Seller
and Seller’s Broker. Except for Seller’s payment to Seller’s Broker of the
Commission (from payment of which Seller shall indemnify and hold harmless
Buyer), each party to this Agreement warrants to the other that no person or
entity can properly claim a right to a real estate commission, finder’s fee or
other real estate brokerage-type compensation (collectively, “Real Estate
Compensation”) based upon the acts of that party with respect to the transaction
contemplated by this Agreement. Each party hereby agrees to indemnify and defend
the other (by counsel reasonably acceptable to the party seeking
indemnification) against and hold the other harmless from and against any and
all loss, damage, liability or expense, including costs and reasonable
attorneys’ fees, resulting from any claims for Real Estate Compensation by any
person or entity based upon such acts.

      13. Condemnation/Casualty.

            13.1. Right to Terminate. If before Close of Escrow, all or any
portion of the Property is damaged or destroyed by fire or other casualty, or is
taken by condemnation or eminent domain (or an action of condemnation or eminent
domain has been commenced or threatened against all or any portion of the
Property), Seller shall promptly notify Buyer of such fact, and Buyer shall have
the option to terminate this Agreement upon notice to Seller on or before the
Closing Date.

            13.2. Election to Terminate. Upon Buyer’s termination of this
Agreement pursuant to this Section 13, Seller shall immediately instruct Escrow
Holder to return Earnest Money Deposit to Buyer. Upon termination of this
Agreement, neither Buyer nor Seller shall have any further rights or obligations
under this Agreement.

            13.3. No Election to Terminate. If Buyer does not exercise the
option to terminate this Agreement, neither Buyer nor Seller shall have the
right to terminate this Agreement. However, Buyer shall be entitled to receive
and keep at Close of Escrow all insurance proceeds, in the event of a casualty,
and all rights to receive future awards, in the case of a taking by condemnation
or eminent domain with respect to the Property, and Close of Escrow shall be
consummated pursuant to the terms hereof without any reduction in the Purchase
Price. Until the Close of Escrow or the earlier termination of this Agreement by
Buyer, all such insurance proceeds and awards shall be deposited with Title
Company into Escrow, for disbursement in accordance with the foregoing
provisions.

      14. Representations and Warranties.

            14.1. Buyer. Buyer represents and warrants to Seller the following:

- 14 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



                 14.1.1. Authority. Buyer has the full power to execute and
deliver and fully perform its obligations under this Agreement; and this
Agreement constitutes a valid and legally binding obligation of Buyer,
enforceable in accordance with its terms.

                  14.1.2. No Violation. Neither this Agreement nor anything
provided to be done hereunder violates or shall violate any contract, agreement
or instrument to which Buyer is a party, the effect of which shall be to
prohibit or to seek or purport to prohibit Buyer from fulfilling its obligations
under this Agreement.

                  14.1.3. No Assignment. Buyer has not made (i) a general
assignment for the benefit of creditors; (ii) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Buyer’s
creditors; (iii) suffered the appointment of a receiver to take possession of
all or substantially all of Buyer’s assets; (iv) suffered the attachment or
other judicial seizure of all, or substantially all, of Buyer’s assets;
(v) admitted in writing its inability to pay its debts as they become due; or
(vi) made an offer of settlement, extension or composition to its creditors
generally.

      14.2. Seller. Seller represents and warrants to Buyer the following:

                  14.2.1. Authority. Seller has the full power to execute and
deliver and fully perform its obligations under this Agreement; and this
Agreement constitutes a valid and legally binding obligation of Seller,
enforceable in accordance with its terms.

                  14.2.2. No Violation. Neither this Agreement nor anything
provided to be done hereunder violates or shall violate any contract, agreement
or instrument to which Seller is a party, the effect of which shall be to
prohibit or to seek or purport to prohibit Seller from fulfilling its
obligations under this Agreement.

                  14.2.3. No Assignment. Seller has not (i) made a general
assignment for the benefit of creditors; (ii) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by its creditors;
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets; (iv) suffered the attachment or other judicial
seizure of all, or substantially all, of its assets; (v) admitted in writing its
inability to pay its debts as they come due; or (vi) made an offer of
settlement, extension or composition to its creditors generally.

                  14.2.4. No Litigation. Seller has not received any actual
notice of any pending or threatened litigation which would materially and
adversely affect the Property.

                  14.2.5. Notice of Violations. Except as disclosed in the Due
Diligence Documents, Seller has not received any written notice from any
governmental authority and Seller is not aware of any violation of any law,
regulation or code, including any building code, with respect to the Property
which has not been cured.

                  14.2.6. No Eminent Domain Action. Seller has not received any
written notice from any governmental authority and Seller is not aware of any
eminent domain proceedings for the condemnation of the Real Property that are
threatened or currently pending.

- 15 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



      14.2.7. Service Contracts. The documents constituting the Service
Contracts which are delivered or made available to Buyer pursuant to Section 6.1
are true, correct and complete copies of the Service Contracts and there is no
default or alleged default by Seller or the vendor under the Service Contracts
that has not been cured.

      14.2.8. No Additional Leases. Seller has not entered into or assumed any
lease relating to the Property that is in effect as of the Effective Date except
the Leases set forth in Exhibit B. The documents constituting the Leases and
delivered to Buyer pursuant to Section 6.1 are true, correct and complete copies
of the Leases. Seller has not received any written notice of any default or
breach on the part of the landlord under any Lease which has not been cured.

      14.2.9. Licenses, Permits, Etc. Seller has obtained all approvals,
easements and rights of way which are required by any and all governmental
authorities having jurisdiction over the Property or by private parties for the
normal use, occupancy and operation of the Property and to ensure continued free
and unrestricted vehicular and pedestrian ingress to and egress from the
Property; all such approvals are in full force and effect and, to the best of
Seller’s knowledge, there are no facts or circumstances which might result in
revocation of or failure to renew the same; the Improvements comply with all
applicable laws, statutes, ordinances, rules and regulations of any and all
govern-mental or quasi-governmental agencies having or claiming jurisdiction
over the Property or the use of all or any part thereof (“Legal Requirements”)
and there are no violations thereof.

      14.2.10. Due Diligence Materials. All Due Diligence Materials and other
information which Seller has provided to Buyer concerning the Property are true,
correct and complete.

      14.2.11. Outstanding Contracts. As of the Closing Date, there will be no
outstanding contracts made by Seller for any improvements to the Property which
have not been fully paid for, and Seller will discharge and satisfy all of its
obligations and liabilities under the Service Contracts before the Closing Date,
except to the extent expressly assumed in writing by Buyer.

      14.2.12. Property. Except as disclosed by the public records of the county
recorder’s office of the county in which the Land is located, Seller has good
and marketable fee simple title to the Property, free and clear of any lien,
charge or other encumbrance created or imposed during the period that Seller has
owned the Property and, to the best of Seller’s knowledge, during any prior
period. No one, including any Tenant, has any option or right of first refusal
to purchase the Property.

      14.2.13. Hazardous Materials.

                  (i) The term “Hazardous Materials” shall mean any substance:
(i) the presence of which requires investigation or remediation under any
federal, state or local statute, regulation, ordinance, order, action, policy or
common law; (ii) which is or becomes defined as a “hazardous waste,” “hazardous
substance,” pollutant or contaminant under any

- 16 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



federal, state or local statute, regulation, ordinance, rule, directive or order
or any amendments thereto (hereinafter referred to as “Environmental Laws”)
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and/or the
Resource Conservation and Recovery Act (41 U.S.C. Section 6901 et seq.); (iii)
which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, the State of California or any political
subdivision thereof; (iv) which contains gasoline, diesel fuel or other
petroleum hydrocarbons; (v) which contains polychlorinated biphenyls (PCBs),
asbestos or urea formaldehyde foam insulation; or (vi) radon gas.

                  (ii) To the best of Seller’s knowledge, the Property is not in
violation of any Environmental Laws.

                  (iii) Except as disclosed in the Due Diligence Documents,
there has been no use, presence, disposal, storage, generation or release (as
those terms are used in the Environmental Laws, and hereinafter collectively
referred to as “Use”) of Hazardous Materials on, from or under the Property
during the period that Seller has owned the Property or, to the best of Seller’s
knowledge, during any prior period.

                  (iv) No enforcement action or litigation has been brought or,
to the best of Seller’s knowledge threatened against, Seller or the Property
during the period that Seller has owned the Property or, to the best of Seller’s
knowledge, during any prior period, nor any settlements reached by Seller or, to
the best of Seller’s knowledge, any prior owner of or other party having any
interest in the Property, with any party or parties, alleging use of any
Hazardous Materials on, from or under the Property.

                  (v) There are no underground storage tanks on the Property.

                  (vi) The scope of the representations and warranties set forth
in Sections 14.2.13(i), (ii), (iii), (iv) and (v) shall not diminish in any
respect any liability of Seller to Buyer which would otherwise exist under the
Environmental Laws.

            14.2.14. ERISA. The Property does not constitute an asset of an
employee benefit plan as defined in the Employee Retirement Income Security Act
of 1974.

            14.2.15. Subsequent Changes. Seller will promptly notify Buyer in
writing of any event or occurrence which would cause any of Seller’s above
representations and warranties to cease to be true or correct in any respect.

      14.3. Indemnity. Seller shall indemnify, defend and hold harmless Buyer
from and against any and all damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees) directly or
indirectly arising from any (i) misrepresentation of Seller contained herein,
(ii) breach of any warranty or covenant of Seller contained herein, or
(iii) personal injury, property damage, contractual or other claims in
connection with the Property to the extent such claims are attributable to the
period on or before Close of Escrow.

- 17 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



            14.4. No Warranties. Except for those representations and warranties
expressly set forth in Section 14.2, the parties understand and acknowledge that
no person acting on behalf of Seller is authorized to make, and by execution
hereof Buyer acknowledges that no person has made, any representation or
warranty regarding the Property, or the transaction contemplated herein, or
regarding Leases or the zoning, construction, physical condition or other status
of the Real Property. No representation, warranty, agreement, statement,
guaranty or promise, if any, made by any person acting on behalf of Seller which
is not contained in this Agreement shall be valid or binding on Seller.

      15. Miscellaneous.

            15.1. Successors and Assigns. This Agreement shall be binding upon
the heirs, executors, administrator, and successors and assigns of Seller and
Buyer. Notwithstanding the forgoing, except in order to effectuate an Exchange,
Seller may not assign its rights and obligations under this Agreement without
the prior written consent of Buyer (which consent may be withheld in each
party’s sole discretion). No assignment by Seller shall result in Seller being
released from any obligations under this Agreement. Any assignment in violation
of this Section shall be void.

            15.2. Entire Agreement. This Agreement contains all of the
covenants, conditions and agreements between the parties and shall supersede all
prior correspondence, agreements and understandings, both oral and written.

            15.3. Attorneys’ Fees. Should either party employ attorneys to
enforce any of the provisions of this Agreement or to protect its interest in
any manner arising under this Agreement, or to recover damages for breach of
this Agreement, or to enforce any judgment relating to this Agreement and the
transaction contemplated hereby, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs.

            15.4. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

            15.5. Further Assurances. Seller and Buyer shall promptly perform,
execute and deliver or cause to be performed, executed and/or delivered at or
after Close of Escrow any and all acts, deeds and assurances, including the
delivery of any documents, as either party or Escrow Holder may reasonably
require in order to carry out the intent and purpose of this Agreement.

            15.6. Severability. In case any one (1) or more of the provisions
contained in this Agreement for any reason is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

            15.7. Notices.

                  15.7.1. Means/Receipt. All notices or other communications
required or permitted hereunder shall be in writing, and shall be personally
delivered or sent by registered or

- 18 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



certified mail, postage prepaid, return receipt requested, national overnight
courier service (next business day delivery) or facsimile, and shall be deemed
received upon the earlier of (i) if personally delivered, the date of delivery
to the address of the person to receive such notice, (ii) if mailed, three (3)
business days after the posting by the United States Post Office, (iii) if sent
by national overnight courier service (next business day delivery), one (1)
business day after delivery to such courier service, or (iv) if given by
facsimile, upon electronic evidence of receipt.

            15.7.2. Addresses. Any notice to Seller shall be sent to Seller at
Seller’s Address, as stated on page (i) of this Agreement. Any notice to Buyer
shall be sent to Buyer at Buyer’s Address, as stated on page (i) of this
Agreement.

      15.8. Counterparts. This Agreement may be executed in one (1) or more
counterparts, and all the counterparts shall constitute but one (1) and the same
agreement, notwithstanding that all parties hereto are not signatory to the same
or original counterpart.

      15.9. Time. Time is of the essence of every provision contained in this
Agreement.

      15.10. Nonwaiver. Unless otherwise expressly provided in this Agreement,
no waiver by Seller or Buyer of any provision hereof shall be deemed to have
been made unless expressed in writing and signed by Seller or Buyer, as the case
may be. No delay or omission in the exercise of any right or remedy accruing to
Seller or Buyer, as the case may be, upon any breach under this Agreement shall
impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by Seller or Buyer of any breach
of any term, covenant or condition herein stated shall not be deemed to be a
waiver of any other term, covenant or condition.

      15.11. Survival. Each of the terms, covenants, conditions, representations
and warranties contained in this Agreement shall survive the delivery of the
Deed to Buyer and shall not be deemed to have merged into the Deed.

      15.12. Captions. Section titles or captions contained in this Agreement
are inserted as a matter of convenience and for reference, and in no way define,
limit, extent or describe the scope of this Agreement.

      15.13. Exhibits. All exhibits attached hereto shall be incorporated herein
by reference as if set out herein in full.

      15.14. Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendment or exhibits hereto.

      15.15. Business Day. As used herein, the term “business day” shall mean
any day other than a Saturday, Sunday or day on which banks in the State of
California are authorized to be closed for business.

- 19 -



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



      16. Deferred Exchange. Either party may consummate the purchase or sale of
the Property as part of a so-called like kind exchange (the “Exchange”) pursuant
to Section 1031 of the Internal Revenue Code of 1986, as amended, provided that
(i) Close of Escrow shall not be delayed or affected by reason of the Exchange,
nor shall the consummation or accomplishment of the Exchange be a condition
precedent or condition subsequent to either party’s obligations under this
Agreement; (ii) the party electing to consummate this transaction as part of an
Exchange (the “Electing Party”) shall effect the Exchange through an assignment
of this Agreement, or its rights under this Agreement, to a qualified
intermediary; (iii) the other party (the “Accommodator”) shall not be required
to take an assignment of the purchase agreement for the relinquished property or
be required to acquire or hold title to any real property for purposes of
consummating the Exchange; and (iv) the Electing Party shall pay any additional
costs that would not otherwise have been incurred by the Accommodator had the
Electing Party not consummated this transaction through the Exchange. The
Accommodator shall not by this Agreement or acquiescence to the Exchange
proposed by the Electing Party have its rights under this Agreement affected or
diminished in any manner or be responsible for compliance with or be deemed to
have warranted to the Electing Party that the Exchange in fact complies with
Section 1031 of the Internal Revenue Code of 1986, as amended.

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement in one
or more counterparts, on the date set forth above, effective as of the date
first above written.

  “Seller”   REGAN HOLDING CORP., a California
corporation   By: /s/ H. Lynn Stafford

--------------------------------------------------------------------------------

Name: H. Lynn Stafford

--------------------------------------------------------------------------------

Its: Chief Information Officer

--------------------------------------------------------------------------------

  “Buyer”   BASIN STREET PROPERTIES, a California
corporation   By: /s/ Matthew T. White

--------------------------------------------------------------------------------

Name: Matthew T. White

--------------------------------------------------------------------------------

Its: President

--------------------------------------------------------------------------------

- 20 -